I agree that this appeal is to be decided under the act of 1927 and that the act vests in the defendant a very broad discretion. But, as the majority opinion points out, the exercise of that discretion is nevertheless reviewable upon appeal and cannot be sustained if it is arbitrary or constitutes an abuse of it. Upon the testimony of the defendant, the trial court has found the reasons which actuated him in reaching his decision as they are *Page 266 
stated at the beginning of the majority opinion. After a rather extensive hearing and an inspection of the locality where it was proposed to locate the station, the court specifically found the facts relevant to those grounds, and concluded that they afforded no reasonable support for the decision.
There is nothing intrinsically opposed to the public welfare in the establishment of a station for the sale of gasoline and an owner of the premises has a right to make such a use of them unless to do so in a particular case would be wrongful under the common law as a nuisance or the like or unless the state, in the proper exercise of its police power, restricts or forbids it. Perdue v. Zoning Board of Appeals,118 Conn. 174, 179, 171 A. 26; State v. Cullum,110 Conn. 291, 293, 147 A. 804. It is of the essence of the exercise of the police power that restrictions imposed by law shall have a rational relationship to the preservation or promotion of the public welfare. State v. Hillman, 110 Conn. 92, 105, 147 A. 294. We are not here concerned with a general restriction imposed by the legislature upon the establishment of stations for the sale of gasoline, for it has seen fit to leave each case to be decided upon the facts peculiar to it by requiring, before a license is issued, the approval of the location by a local official. If the location of such a station at a particular point cannot reasonably be found to be harmful to the public welfare, the owner of the premises has the right to use them for that purpose. Strain v. Mims, 123 Conn. 275, 288,193 A. 754. If a mayor refuses approval where such a situation exists, he acts beyond the proper scope of the discretion reposed in him and without legal authority deprives the applicant of a right he has to make such a use of his premises The inquiry whether there is *Page 267 
sound ground for the mayor's conclusion is proper matter for determination upon the appeal. Windsor v. Whitney, 95 Conn. 357, 369, 111 A. 354; State v. Kievman, 116 Conn. 458, 466, 165 A. 601; State v. Heller, 123 Conn. 492, 498, 196 A. 337.  If the trial court properly concludes that the mayor has transgressed the limitations upon the police power, an abuse of discretion on his part is established and the appeal should be sustained. Nectow v. Cambridge,277 U.S. 183, 188, 48 Sup. Ct. 447.
Aside from the amount and average speed of traffic passing on the streets, the finding states the location of several schools in the neighborhood, the existence of  bus stop at the corner and the fact that the location of the station will probably have the effect of limiting parking along its boundaries. These facts are not sufficient in themselves to support the ruling of the defendant, for a restriction upon a use of one's property for a lawful purpose is justified only where there is "substantial relation" to the objects sought to be accomplished. Seattle Trust Co. v. Roberge,278 U.S. 116, 121, 49 Sup. Ct. 50; Nectow v. Cambridge, supra. No matter how broad the discretion vested in the defendant by the act, he cannot disregard the constitutional limitations upon the exercise of the police power vested in him, and, if he does so, he necessarily exceeds the proper bounds of that discretion. The defendant stated in his testimony the grounds upon which he acted and the correctness of his decision is to be judged upon the basis of those grounds, not of others which he might have considered but did not. The trial court, in effect, held that none of the grounds upon which he acted afforded substantial support for his conclusion that the certificate should not issue, and, as the facts found reasonably *Page 268 
support that conclusion, there was no error in its action in sustaining the appeal.
In this opinion BROWN, J., concurred.